       Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33127 Page 1 of 14



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Kent M. Roger (SBN 95987)
                     2   kent.roger@morganlewis.com
                     3   Minna L. Naranjo (SBN 259005)
                         minna.naranjo@morganlewis.com
                     4   One Market, Spear Street Tower
                         San Francisco, California 94105
                     5   Telephone: (415) 442-1000
                     6   Facsimile: (415) 442-1001

                     7   Attorneys for Defendant Equilon Enterprises
                         LLC (d/b/a Shell Oil Products US)
                     8
                     9
                    10                       UNITED STATES DISTRICT COURT

                    11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

                    12   PERSIAN GULF INC.,                      Case No. 15-cv-01749-TWR-AGS

                    13                     Plaintiff,            CLASS ACTION
                    14               v.                          SUPPLEMENTAL DECLARATION
                         BP WEST COAST PRODUCTS LLC              OF KENT M. ROGER IN SUPPORT
                    15   et al.,                                 OF EQUILON ENTERPRISES LLC’S
                    16                                           (D/B/A SHELL OIL PRODUCTS US)
                                           Defendants.           OPPOSITION TO PLAINTIFFS’
                    17                                           MOTION FOR FURTHER
                                                                 SANCTIONS
                    18
                    19
                                                                 Lead Case No. 18-cv-01374-TWR-AGS
                    20   RICHARD BARTLETT et al.                 (consolidated with
                    21                     Plaintiffs,           No. 18-cv-01377-TWR-AGS

                    22               v.                          CLASS ACTION
                    23   BP WEST COAST PRODUCTS LLC              Date:       September 2, 2021
                         et al.                                  Time:       4:00 pm
                    24                                           Location:   5C
                                           Defendants.           Judge:      Andrew G. Schopler
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                                       3:15-cv-01749-TWR-AGS
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                      3:18-cv-01374-TWR-AGS
  SAN FRANCISCO                             SUPPLEMENTAL DECLARATION OF KENT ROGER
      Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33128 Page 2 of 14



                    1   I, Kent M. Roger, hereby declare as follows:
                    2         1.     I am an attorney admitted to practice before the courts of the State of
                    3   California and this District Court. I am a partner with Morgan, Lewis & Bockius
                    4   LLP, counsel for Defendant Equilon Enterprises LLC (d/b/a Shell Oil Products
                    5   US) (“Shell”) in this action. I make this declaration in support of Shell’s
                    6   Opposition to Plaintiff Persian Gulf Inc.’s Motion for Further Sanctions. I have
                    7   personal knowledge of the facts set forth herein, and if sworn, I could and would
                    8   competently testify to them.
                    9         2.     As outside counsel for Shell in this litigation, I have been directly
                  10    involved in discovery in this case, including meet-and-confer discussions with
                  11    Plaintiffs’ counsel.
                  12          3.     At no time did I represent to Plaintiffs’ counsel that Shell had issued
                  13    only two mobile devices for Mike Kavalinas for the entire discovery relevant time
                  14    period or that only two mobile devices were subject to incidences of lost data. On
                  15    meet and confer calls with Plaintiffs’ counsel, my co-counsel Minna Naranjo and
                  16    I represented that Shell was aware of two devices for which there was lost data,
                  17    based on what Mr. Kavalinas reported from his recollection: one that Mr.
                  18    Kavalinas stated he had dropped in the water, and one that Mr. Kavalinas stated
                  19    he turned in to Shell when it stopped working.
                  20          4.     Neither in October 2020 nor at any time before Plaintiffs filed their
                  21    first motion for sanctions did I tell their counsel that Shell had located the phone
                  22    that Kavalinas had turned in or that Shell was testing that device for processing
                  23    and production or at all. Ms. Naranjo and I told Plaintiffs’ counsel that Shell was
                  24    attempting to track down the phone that Mr. Kavalinas had turned in in order to
                  25    determine whether it could be processed for production of its texts. On March 18,
                  26    2021 I emailed to Plaintiffs’ counsel that I had become aware that a phone with
                  27    an attached post-it bearing Mike Kavalinas’s name had been located at Shell the
                  28
MORGAN, LEWIS &
                                                                                            3:15-CV-01749-TWR-AGS
 BOCKIUS LLP                                                       2                         3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW                              SUPPLEMENTAL DECLARATION OF KENT ROGER
  SAN FRANCISCO
      Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33129 Page 3 of 14



                    1   day before, that we were investigating as quickly as possible and that we would
                    2   keep counsel apprised of developments as quickly as possible. See Hartley
                    3   8/4/2021 Decl., Ex. A (ECF No. 756-2).
                    4         5.     Attached hereto as Exhibit A is a true and correct copy of excerpts
                    5   from the deposition of Mike Kavalinas.
                    6         6.     Attached hereto as Exhibit B is a true and correct copy of Exhibit
                    7   503 from Mike Kavalinas’s deposition, which is a March 15, 2016 email
                    8   produced by Shell between Mr. Kavalinas and other Shell traders about west
                    9   coast gasoline.
                  10          7.     I requested that my team review the documents of Mike Kavalinas
                  11    produced to Plaintiffs in discovery in this litigation. Based on that review, my
                  12    team identified emails of which Mike Kavalinas was a custodian that were dated
                  13    as early as January 4, 2016 and ICE chats of which Mike Kavalinas was a
                  14    custodian that were also dated as early as January 4, 2016. Attached as Exhibit C
                  15    is a true and correct copy of SOPUS_PGI_00225518, an email dated January 4,
                  16    2016 from Shell’s seventh production, which was produced to Plaintiffs on
                  17    September 9, 2019. And, attached as Exhibit D is a true and correct copy of
                  18    excerpts from SOPUS_PGI_01361352, which contains Shell’s production of chat
                  19    communications for Mike Kavalinas, which were produced to Plaintiffs on May
                  20    11, 2020.
                  21          8.     Attached as Exhibit E is a true and correct copy of excerpts from the
                  22    deposition of Steve Rodrick taken in this litigation.
                  23          9.     On August 17, 2021, I was informed that Shell’s eDiscovery vendor
                  24    had identified a mobile phone that was likely issued to Mike Kavalinas. The
                  25    following day, Shell’s vendor reported that the phone was first set up and used in
                  26    mid-March 2018. I have directed that this phone’s texts be processed as quickly
                  27    as possible for production to Plaintiffs.
                  28
MORGAN, LEWIS &
                                                                                          3:15-CV-01749-TWR-AGS
 BOCKIUS LLP                                                        3                      3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW                             SUPPLEMENTAL DECLARATION OF KENT ROGER
  SAN FRANCISCO
      Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33130 Page 4 of 14



                    1         10.    On learning that this phone was likely from the relevant time period
                    2   of this litigation, I notified Plaintiffs’ counsel by email to ask to discuss whether
                    3   the most efficient course would be to process the phone’s texts for production for
                    4   their evaluation. With Shell’s opposition to the sanctions motion due the next day
                    5   I wrote that we wished to discuss a schedule for production and Plaintiffs’
                    6   evaluation of the texts and for thereafter picking up the briefing on the motion.
                    7   Plaintiffs’ counsel responded: “We are not inclined to change any of the briefing
                    8   schedule, particularly given the history of this dispute.” Attached as Exhibit F is
                    9   a true and correct copy of my correspondence with Plaintiffs’ counsel from
                  10    August 18, 2021.
                  11
                  12    I declare under penalty of perjury under the laws of the United States of America
                  13    that the forgoing is true and correct and that this declaration was executed on
                  14    August 19, 2021.
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
                                                                                             3:15-CV-01749-TWR-AGS
 BOCKIUS LLP                                                       4                          3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW                             SUPPLEMENTAL DECLARATION OF KENT ROGER
  SAN FRANCISCO
Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33131 Page 5 of 14




                               Exhibit A
                  [FILED UNDER SEAL]
Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33132 Page 6 of 14




                               Exhibit B
                  [FILED UNDER SEAL]
Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33133 Page 7 of 14




                               Exhibit C
                  [FILED UNDER SEAL]
Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33134 Page 8 of 14




                               Exhibit D
                  [FILED UNDER SEAL]
Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33135 Page 9 of 14




                                Exhibit E
Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33136 Page 10 of
                        CONFIDENTIAL - 14
                                       ATTORNEYS' EYES ONLY

   1                   UNITED STATES DISTRICT COURT
   2                 SOUTHERN DISTRICT OF CALIFORNIA
   3
   4    PERSIAN GULF, INC.,         )
                                    )
   5              Plaintiff,        )                  Case No.
                                    )                  3:15-cv-01749-DMS-AGS
   6         vs.                    )
                                    )                  Lead Case No.
   7    BP WEST COAST PRODUCTS LLC, )                  3:18-cv-01374-DMS-AGS
        et al.,                     )                  (Consolidated with
   8                                )                  Case No.
                  Defendants.       )                  3:18-cv-01377-DMS-AGS)
   9    ____________________________)
                                    )
  10    RICHARD BARTLETT, et al.,   )
                                    )
  11              Plaintiffs,       )
                                    )
  12         vs.                    )
                                    )
  13    BP WEST COAST PRODUCTS LLC, )
        et al.,                     )
  14                                )
                  Defendants.       )
  15    ____________________________)
  16
  17              CONFIDENTIAL - ATTORNEYS' EYES ONLY
  18           VIDEO-CONFERENCE VIDEOTAPED DEPOSITION OF
  19                        STEVEN RODRICK
  20                         Houston, Texas
  21                    Wednesday, July 1, 2020
  22
  23    Reported by:
        LESLIE JOHNSON
  24    RPR, CCRR, CSR No. 11451
        Job No.: 4150295
  25    PAGES 1 - 256

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33137 Page 11 of
                        CONFIDENTIAL - 14
                                       ATTORNEYS' EYES ONLY

   1    things, I know that there's rules and far as                  08:31:56

   2    communication, yes.

   3          Q     Okay.   Mr. Rodrick, what is your current

   4    position at Shell?

   5          A     I am a senior trader in the ethanol group.        08:32:08

   6          Q     And where are you based as a senior trader

   7    in the ethanol group?

   8          A     Houston.

   9          Q     When did you start that position?

  10          A     2000 -- early 2016.                               08:32:22

  11          Q     And, prior to that, what was your

  12    position?

  13          A     Prior to that, I was senior trader West

  14    Coast gasoline.

  15          Q     And how long were you in that position?           08:32:38

  16          A     Roughly two years.    Early 2014 was when I

  17    started there.

  18          Q     And until when?

  19          A     Until I started ethanol in '16.

  20          Q     And, prior to being the senior West Coast         08:32:58

  21    gasoline trader, what was your position at Shell?

  22          A     Senior trader mid-continent gasoline.

  23          Q     And, when you say "mid-continent," what

  24    geographic area specifically does that encompass for

  25    trading purposes?                                             08:33:18

                                                                  Page 28

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33138 Page 12 of
                                      14




                                Exhibit F
    Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33139 Page 13 of
                                          14



From:                                 Jason Hartley <hartley@hartleyllp.com>
Sent:                                 Wednesday, August 18, 2021 4:53 PM
To:                                   Roger, Kent M.; Fatima Brizuela
Cc:                                   Naranjo, Minna Lo; Tina Glover
Subject:                              Re: Motion For Further Sanctions


[EXTERNAL EMAIL]
Thank you for sharing this news. Unfortunately I am on a plane that doesn’t land until tonight and Fatima is out so we
are not able to talk in person. We are ready to accept your production of all responsive data on this new phone. We are
not inclined to change any of the briefing schedule, particularly given the history of this dispute.

It would be appropriate to explain in Shell’s response what you steadfastly refused to share before, namely the
circumstances surrounding the phone’s disappearance, discovery, and whereabouts since it was issued to Kavalinas.

Jason S. Hartley


101 W. Broadway, Suite 820
San Diego, CA 92101
(619) 400-5822 TEL
(619) 400-5832 FAX
hartley@hartleyllp.com
hartleyllp.com


The information contained in this message from Hartley LLP, any attachments thereto, and any information contained in messages
replying to this message is privileged and confidential. This message is intended only for the use of the named recipient(s) and the
attorney-client and attorney work-product privileges are not waived by virtue of this having been sent by e-mail. If you receive this
message in error, you are strictly prohibited from, and it may be illegal to, copy, distribute or use the information. If you have
received the foregoing email in error, please contact the sender immediately by return email and delete the original message.




From: "Roger, Kent M." <kent.roger@morganlewis.com>
Date: Wednesday, August 18, 2021 at 3:34 PM
To: Jason Hartley <hartley@hartleyllp.com>, Fatima Brizuela <brizuela@hartleyllp.com>
Cc: "Naranjo, Minna Lo" <minna.naranjo@morganlewis.com>
Subject: Motion For Further Sanctions

Jason and Fatima,

I called your office and understand you both are out.

We have just become aware that Shell has found a phone apparently issued in March 2018 to Mike Kavalinas. We are
working to understand more about the phone and text messages on it. We called your office to discuss whether the
most efficient course right now is to process the phone’s texts for production to you and for your evaluation. With our
opposition to the sanctions motion due tomorrow we would like to discuss a schedule for production and your
evaluation and for then picking up the briefing.
                                                                  1
   Case 3:18-cv-01374-TWR-AGS Document 598-1 Filed 08/19/21 PageID.33140 Page 14 of
                                         14

Are you free for a call now or this afternoon to discuss? I’m on my cell: PIIPIIPIIPII.

Kent M. Roger
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower | San Francisco, CA 94105
Direct: +1.415.442.1140 | Main: +1.415.442.1000 | Fax: +1.415.442.1001
kent.roger@morganlewis.com | www.morganlewis.com
Assistant: Jason Bounds | +1.415.442.1659 | jason.bounds@morganlewis.com

    To help protect y our privacy , Microsoft Office prev ented automatic download of this picture from the Internet.
    C OVID-19 Resources and Updates




DISCLAIMER
This e-mail message is intended only for the personal use
of the recipient(s) named above. This message may be an
attorney-client communication and as such privileged and
confidential and/or it may include attorney work product.
If you are not an intended recipient, you may not review,
copy or distribute this message. If you have received this
communication in error, please notify us immediately by
e-mail and delete the original message.




                                                                                                                        2
